Citation Nr: 0821449	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  00-23 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for service connected 
pseudofolliculitis barbae.

2.  Entitlement to a compensable rating for service connected 
residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to May 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in December 2006 for further development.  

The Board notes that the RO scheduled the veteran for a VA 
examination that was to take place in September 2005.  He 
failed to report for the examination or provide good cause 
for his failure to report.  Pursuant to the December 2006 
Board remand, the RO scheduled the veteran for another VA 
examination to take place in February 2008.  The veteran 
cancelled the examination the day before it was to take 
place, stating that he was not notified in a sufficient 
amount of time.  He added that March would be a better time 
for an examination, and that Thursdays and Fridays work best 
for him.  The RO scheduled the veteran for a VA examination 
to take place on Thursday, March 20.  Once gain, the veteran 
failed to report to the examination or show good cause for 
his failure to report.  

Pursuant to 38 C.F.R. § 3.326(a), individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  When entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. However, when 
the examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Since this claim is an appeal of an initial 
rating determination, and there is medical evidence relevant 
for rating purposes dated during the period of time in 
question, the Board shall rely on the evidence of record in 
order to properly adjudicate the claims.


FINDINGS OF FACT

1.  During periods of flare-ups, the veteran's service-
connected pseudofolliculitis barbae is manifested by 
exfoliation, exudation or itching of an exposed surface, but 
such symptomatology is not constant, nor are there extensive 
lesions or marked disfigurement, ulceration or extensive 
exfoliation or crusting, nor systemic or nervous 
manifestations; the disorder does not affect 20 to 40 percent 
of exposed areas, and has not required intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  
 
2.  The veteran's service-connected residuals of right ankle 
fracture are manifested by complaints of pain, but without 
documented loss of range of motion. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent disability 
evaluation (but no higher) for the veteran's service-
connected pseudofolliculitis barbae have been met, effective 
from May 15, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 7806 (2007).

2.  The criteria for entitlement to a compensable disability 
evaluation  for the veteran's service-connected residuals of 
right ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The veteran's claim was received before enactment of VCAA, 
and there was no VCAA notice prior to the July 2000 initial 
adjudication of the claims.  However, pursuant to the Board's 
remand, the RO provided the appellant with notice in December 
2006.  While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in an April 2008 supplemental 
statement of the case, following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vasquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

The December 2006 notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the claim.  

VA has obtained service medical records; assisted the 
appellant in obtaining evidence; afforded the veteran a 
physical examination in February 2000; scheduled the veteran 
for additional examinations that were to take place in 
September 2005, February 2008, and March 2008; obtained 
medical opinions as to the etiology and severity of 
disabilities; and afforded the appellant the opportunity to 
give testimony before the Board.  Additional VA outpatient 
records have been from the Atlanta and Charleston VA medical 
facilities.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file, and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected pseudofolliculitis barbae has 
been rated by the RO under the provisions of Diagnostic Code 
7806.  

The Board notes that the regulations pertaining to conditions 
of the skin have been changed during the course of this 
appeal. In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991), the United States Court of Veterans Appeals (now the 
United Stated Court of Appeals for Veterans Claims) (Court) 
held that when the governing law or regulations change during 
an appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
noncompensable (zero percent) rating for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating was warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent rating was warranted 
for constant exudation or itching, extensive lesions, or 
marked disfigurement; a 50 percent rating was warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective 
August 30, 2002, a 10 percent rating is warranted where at 
least 5 percent but less than 20 percent of the entire body, 
or at least 5 percent but less than 20 percent of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during a twelve 
month period.  A 30 percent rating is warranted where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.

At the veteran's September 2006 Board hearing, he testified 
that he treats his skin condition himself, with over the 
counter medications (cortisone).  He applies it when the 
condition flares up (which varies in frequency).  He stated 
that he has been treating it this way for six years.  He 
stated that the condition flares up when he shaves, so he 
tries to shave as little as possible (a couple times per 
month); but his job requires that he maintains a nice 
appearance, and that includes shaving.  However, when the 
condition flares up, it looks disgusting; and that really 
interferes with his job.  The veteran stated that he doesn't 
take any oral medications.  

The veteran underwent a VA examination in February 2000.  The 
examiner reviewed the veteran's claims file in conjunction 
with the examination.  The veteran complained of a dry/flaky 
rash.  He stated that the rash has been diagnosed as eczema.  
It is treated with topical steroids.  The veteran reported 
that the rash usually resolves after about 4-5 days.  

Upon examination, the examiner noted no rash.  However, the 
examiner stated that there were multiple follicular lesions 
of the face and beard area, consistent with a previous 
diagnosis of pseudofolliculitis barbae.  Examination of the 
extremities and trunk revealed no evidence of rashes, 
lesions, or inflammation.  Examination of the face and head 
showed them to be normocephalic, with no evidence of lesion 
or recent trauma.  His face was symmetrical and without 
inflammation, swelling, or tenderness.  He was diagnosed with 
a history of eczema (no disease found) and pseudofolliculitis 
barbae of the beard area.  

In order to warrant a compensable rating under the old, the 
veteran's pseudofolliculitis barbae must be manifested by 
exfoliation, exudation or itching of an exposed surface or 
extensive area.  After reviewing the February 2000 
examination report and photographs of the veteran's face area 
associated with the claims file, the Board finds that the 
description of lesions in the face and beard area is adequate 
evidence of exfoliation, exudation or itching of an exposed 
surface so as to warrant a 10 percent rating under the old 
rating criteria.  The Board further finds that such a 10 
percent rating is warranted effective from May 15, 2000.  
Fenderson. In reaching this conclusion, the Board has 
resolved all reasonable doubt in the veteran's favor.

However, the preponderance of the available evidence does not 
show constant symptomatology to warrant a rating in excess of 
10 percent under the old criteria.  Rather, it appears that 
the veteran suffers periodic flare-ups of varying frequency.  
Further, looking to the new criteria, the available evidence 
does not appear to show that 20 to 40 percent of an exposed 
area is affected.  Moreover, although the veteran used over-
the-counter medications, there is no evidence suggesting the 
need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  
Accordingly, the Board finds that a rating in excess of 10 
percent is not warranted under either the old or the new 
criteria.  Given the limited evidence in the claims file and 
the veteran's continued failures to report for examinations, 
the Board finds that there is insufficient evidence to grant 
a rating in excess of 10 percent at this time.  

Turning to the right ankle disability issue, the Board again 
points to the lack of more recent detailed clinical findings 
as a result of the veteran's failure to cooperate with VA's 
attempts to assist him by providing examinations.  

On VA examination in February 2000, the veteran complained of 
pain with walking, standing, running, and jumping.  Clinical 
examination revealed no swelling or inflammation.  X-rays 
were reportedly interpreted as normal.  Range of motion 
testing showed dorsiflexion from 0 to 20 degrees, and plantar 
flexion from 0 to 45 degrees.  The Board notes that these 
motions are normal.  See 38 C.F.R. § 4.71, Plate II (2007).  

Under Diagnostic Code 5271, moderate limitation of motion of 
the ankle warrants a 10 percent rating.  However, as noted 
above, there was no clinical evidence of any limitation of 
motion at the February 2000 examination.  Additional 
functional loss due to pain, weakness, fatigue, and/or 
incoordination was admittedly not addressed at the February 
2000 examination.  See generally DeLuca v. Brown, 8 Vet.App. 
202 (1995).  However, since the veteran has failed to appear 
for subsequent examination which might have been more 
comprehensive, the Board must base its determination on the 
available evidence.  

The Board does note a 2006 VA clinical record showing that a 
right ankle brace was furnished.  The veteran's also 
testified as to such a brace.  However, there is no 
persuasive evidence which documents moderate limitation so as 
to warrant a compensable rating under Code 5271.  Based on 
the available evidence, the Board finds that a compensable 
rating is not warranted for residuals of right ankle 
fracture.




ORDER

A 10 percent rating (but no higher) is warranted for 
pseudofolliculitis barbae, effective from May 15, 2000.  To 
this extent, the appeal is granted, subject to applicable 
laws and regulations governing payment of VA monetary 
benefits. 

Entitlement to a compensable rating for residuals of right 
ankle fracture is not warranted.  To this extent, the appeal 
is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


